  
 
IV 
112th CONGRESS 
1st Session 
H. RES. 425 
In the House of Representatives, U. S.,

October 11, 2011
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 2832) to extend the Generalized System of Preferences, and for other purposes; providing for consideration of the bill (H.R. 3078) to implement the United States-Colombia Trade Promotion Agreement; providing for consideration of the bill (H.R. 3079) to implement the United States-Panama Trade Promotion Agreement; and providing for consideration of the bill (H.R. 3080) to implement the United States-Korea Free Trade Agreement. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2832) to extend the Generalized System of Preferences, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3078) to implement the United States-Colombia Trade Promotion Agreement. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The bill shall be debatable for 90 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the bill to final passage without intervening motion except one motion to recommit. 
3.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3079) to implement the United States-Panama Trade Promotion Agreement. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The bill shall be debatable for 90 minutes, with 30 minutes controlled by Representative Camp of Michigan or his designee, 30 minutes controlled by Representative Levin of Michigan or his designee, and 30 minutes controlled by Representative Michaud of Maine or his designee. Pursuant to section 151 of the Trade Act of 1974, the previous question shall be considered as ordered on the bill to final passage without intervening motion. 
4.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3080) to implement the United States-Korea Free Trade Agreement. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The bill shall be debatable for 90 minutes, with 30 minutes controlled by Representative Camp of Michigan or his designee, 30 minutes controlled by Representative Levin of Michigan or his designee, and 30 minutes controlled by Representative Michaud of Maine or his designee. Pursuant to section 151 of the Trade Act of 1974, the previous question shall be considered as ordered on the bill to final passage without intervening motion. 
5.House Resolution 418 is laid on the table. 
 
Karen L. Haas,Clerk.
